 


 HR 208 ENR: To designate the facility of the United States Postal Service located at 500 West Main Street, Suite 102 in Tupelo, Mississippi, as the “Colonel Carlyle Smitty Harris Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 208 
 
AN ACT 
To designate the facility of the United States Postal Service located at 500 West Main Street, Suite 102 in Tupelo, Mississippi, as the Colonel Carlyle Smitty Harris Post Office. 
 
 
1.Colonel Carlyle Smitty Harris Post Office 
(a)DesignationThe facility of the United States Postal Service located at 500 West Main Street, Suite 102 in Tupelo, Mississippi, shall be known and designated as the Colonel Carlyle Smitty Harris Post Office. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Colonel Carlyle Smitty Harris Post Office. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
